        Case 2:20-cv-01469-RJC Document 26-3 Filed 11/23/20 Page 1 of 3




TRISTAN W. GILLESPIE

                                                                          Johns Creek, GA 30022
                                                                                   (404) 276-7277
                                                                     gillespie.tristan@gmail.com


ADA LEGAL COUNSEL

Experienced litigator with proven experience handling all aspects of law. Results-oriented
practitioner with substantial first-chair experience. Demonstrated knowledge of commercial and
governmental litigation including contractual matters, commercial leases, real estate, and land
use. Self-motivated with logical and analytical capabilities and ability to succinctly summarize
legal information quickly under pressure. Member of the Georgia, Maryland, Washington DC,
New Jersey and New York State Bars.


EXPERIENCE

Americans with Disabilities Act Attorney, Atlanta, GA                            2019 - present
Counseling and representation of disabled persons under Title
III of the Americans with Disabilities Act.

Marsh USA, Inc., Atlanta, GA                                                       2015 - 2018
Risk Management Specialist
Advise Fortune 500 companies (e.g. Northrop Grumman, Oldcastle, Danaher) on their
enterprise risk management programs. Coordinate with major insurance carriers like Chubb
and XL to create customized risk transfer solutions. Counsel clients on insurance claims.
 Created customized insurance solutions to help large companies manage their
   environmental risk.
 Negotiated insurance policy terms with carriers to ensure greatest possible coverage at the
   lowest possible cost.
 Saved clients over $3,000,000 in premium expenses.


Virginia Department of Environmental Quality, Woodbridge, VA                        2014 - 2015
Regulatory Compliance Specialist
Represented the Commonwealth of Virginia as an Underground Storage Tank Compliance
Assurance Officer. Served as in-house counsel for large Superfund cases (e.g. The Atlantic
Wood Industries Site in Portsmouth, VA). Assisted in the creation of new policies, procedures,
and Department guidance documents to foster alternative dispute resolution.
 With record-breaking efficiency, tackled a high volume of compliance audits (nearly double
   the amount of any other person).
 Identified petroleum leaks at multiple gas stations and coordinated cleanup response
   actions and initiated regulatory enforcement actions.

Brennan Law Firm, PC, Cranbury, NJ                                               2013 - 2014
Associate Attorney
Zealously litigated and mediated a wide variety of commercial, contract and land-use cases
representing both plaintiffs and defendants.
        Case 2:20-cv-01469-RJC Document 26-3 Filed 11/23/20 Page 2 of 3




   After exhaustive discovery and motion practice, obtained multiple five-figure judgments at
    bench trials.
   Conducted multiple depositions uncovering admissions and settlement-inducing facts that
    adversaries had previously buried.

United States Air Force, Andrews AFB, MD                                              2010 - 2013
Counsel / Program Manager
Oversaw all litigation matters involving six-figure cost recovery issues. Managed all aspects of
case development, research on responsible parties, discovery, settlement negotiations, taking
and defending depositions, and working with expert witnesses.
 Coordinated Air Force positions with the U.S. Department of Justice and the U.S.
   Department of Defense, resulting in a total of $28 million dollars in settlements with large
   defense contractors.

The Margolis Law Firm, LLC, Roseland, NJ                                            2009 - 2010
Litigator
Managed the full spectrum of general commercial litigation and counseling for small to mid-
sized companies (e.g. Ray Catena Motor Car Corp.). Drafted various legal documents including
pleadings, motions, briefs, memos and opinion letters. Managed all aspects of trial and
deposition advocacy.
 Won dozens of cases for clients through zealous advocacy and motion practice (~90% “win”
    ratio).
 Secured several five-figure settlements and judgments.

Robertson, Freilich, Bruno & Cohen, LLC, Newark, NJ                               2008 - 2009
Litigator
Served as common counsel for groups of similarly aligned parties in large Superfund cleanup
cases (e.g. Diamond Alkali/ Passaic River Superfund Site). Handled all communications
between these groups and opposing counsel. Served as chief liaison between potentially
responsible parties and government regulators.
 Organized meetings, set agendas and encouraged dialog and harmony amidst groups of
    attorneys with often widely disparate viewpoints and legal positions to maximize legal
    bargaining power and achieved multi-million dollar savings for clients.


ADDITIONAL RELEVANT EXPERIENCE

U.S. Environmental Protection Agency Region 2, New York, NY
Grant Program Manager
Spent 8 years overseeing the disbursement of agency grant funds. Administered a competition
for these funds and organized a team of grant proposal reviewers.

EDUCATION

Juris Doctor
Rutgers University School of Law, Newark, NJ

Master of Science - Public Policy, cum laude
Rutgers University, Eagleton Institute of Politics, New Brunswick, NJ
       Case 2:20-cv-01469-RJC Document 26-3 Filed 11/23/20 Page 3 of 3



Bachelor of Arts - Environmental Studies, magna cum laude
State University of New York at Binghamton, Binghamton, NY
